Citation Nr: 1617630	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  12-35 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In March 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  A claim for service connection for hypertension was denied in an unappealed October 1996 rating decision.

2.  Since the October 1996 rating decision that denied service connection for hypertension, service treatment records in existence but unavailable for consideration in October 1996 have been added to the record and are relevant to the claim for service connection for hypertension.

3.  Hypertension manifested within one year of separation from active service.  



CONCLUSIONS OF LAW

1.  The criteria for reconsideration of the October 1996 rating decision denying service connection for hypertension have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015).

2.  Hypertension is presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In light of the favorable disposition below, the Board finds that all notification and development actions necessary to render a fair decision on the claim, including affording the Veteran a sufficient Board hearing pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), and 38 C.F.R. § 3.103(c)(2)(2015), have been accomplished. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran

Analysis

Claim to Reopen

Service connection for hypertension was initially denied by the RO in an October 1996 rating decision. The rating decision found that there was no evidence of a relationship between the Veteran's hypertension and service.  

The Veteran did not submit a timely notice of disagreement (NOD) to the October 1996 rating decision.  The Veteran did not appeal the RO's decision, and he did not submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision became final one year later.

The Veteran filed a claim to reopen service connection for hypertension in May  2008.  The claim to reopen was denied in a September 2008 rating decision. 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. 

Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record. 
38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In Shade v. Shinseki, 24 Vet. App. 110 (2010) the United States Court of Appeals for Veterans Claims (Court) stated that the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material standard.  The Court indicated the phrase must be viewed as "enabling" reopening rather than "precluding" it.

Following the October 1996 rating decision, service treatment records were associated with the record.  These official service department records were not in the file in October 1996, when the claim was previously considered by the RO. 

However, 38 C.F.R. § 3.156(c)(1)  provides that notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. Further, an award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 38 C.F.R. § 3.156(c)(3) (2015).

Under the applicable regulations, the addition to the claims file of official service records not previously available requires reconsideration of prior decisions, rather than evaluating claims under a new and material standard.  See 38 C.F.R. 
§ 3.156(c).  Since relevant service records that were in existence but unavailable at the time of the prior final October 1996 rating decisions have been obtained and added to the record, the provisions of 38 C.F.R. § 3.156(c) are for application. Because the newly received official service department records are relevant to the Veteran's claim, the Board find that that there is a sufficient basis under provisions of 38 C.F.R. § 3.156(c) to reconsider the claim on the merits.


Service Connection for Hypertension

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Cardiovascular-renal disease, including hypertension, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease, at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as hypertension, became manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within a presumptive period, it must be shown, by acceptable medical or lay evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board notes that under VA rating criteria, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnosis Code 7101, Note (1).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

At the Board hearing, the Veteran testified he was diagnosed with hypertension within one year of separation from service.  

The Veteran had active duty service from June 1966 to June 1986.  Hypertension was not noted on the enlistment examination.  A report of medical examination dated in December 1975 noted marginal blood pressure elevation.  A 10-day period of blood pressure monitoring was recommended.  Elevated blood pressure was also noted in June 1978.  A  10-day period of blood pressure monitoring was recommended.   A June 1986 entry in the service treatment records reflects a blood pressure reading of 140/90.  The blood pressure reading was circled, but a diagnosis of hypertension was not noted in the service treatment record.

Private treatment records from Kaiser Permanente, dated in April 1987, include a notation that the Veteran had labile hypertension that had been noted on a few occasions; while blood pressure was noted to be 140/94 at the time, the examination report parenthetically reported that the Veteran's diastolic had been recorded over 100.  Blood pressure readings during this time include 116/86; 150/108; 134/100; and 140/94; he was placed on medication in July 1987.

The Veteran had a VA examination in March 2011.  The examiner noted that marginal elevation of blood pressure was shown in December 1975, and the Veteran was sent for blood pressure monitoring.  The examiner opined that hypertension is not related to service.  The examiner explained that there was no diagnosis of hypertension in service.  The examiner noted that a January 1986 examination, four months prior to separation, did not show a diagnosis of hypertension.  

The evidence shows that the Veteran was diagnosed with hypertension within one year of his separation from service.  The claim was denied on the basis that the evidence does not show a diagnosis with a history of diastolic pressure predominantly 100 or more and requiring continuous medication for control within one year of service or before June 30, 1987.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  However, the Board finds that there it is shown, by acceptable medical or lay evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Therefore, the Board finds that service connection for hypertension may be presumed under 38 C.F.R. § 3.309(a).  Accordingly, service connection is for hypertension is warranted.



ORDER

The petition to reconsider the claim of entitlement to service connection for hypertension  is granted.

Service connection for hypertension is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


